Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claims are directed to the physical structure/arrangement of an electromagnetic compound lens. New claims are directed to the voltages applied to such a lens. Examining the new claims would be a burden both because the focus of the field of search would have to be changed significantly and because examining the new claims in conjunction with the original structure would require significant reinterpretation and consideration of the prior art.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner notes that the withdrawn claims may be rejoined at allowance provided they depend from an otherwise allowed claim.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 9 are persuasive and the rejection of claims 9-13 is withdrawn. Claims 9-13 stand as objected to for depending from an otherwise rejected claim.
Applicant argues the rejection of claim 1 is improper because the prior art is not configured to focus onto a detector. The examiner respectfully disagrees. As previously noted, the examiner interprets this feature to be intended use without patentable weight since the target for which the lens focuses the beam does not impart a structural difference. If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant argues the feature should be interpreted as a functional limitation. However, the applicant fails to provide any support that given such an interpretation the claim should be held differently. Whether interpreting the limitation as functional or intended use would yield the same result, namely that neither result in a structural difference in the lens itself. The applicant could counter this position by providing evidence otherwise, including but not limited to an example of how a lens that focuses on a detector is different than a lens that focuses on a sample, but such evidence is currently notably absent. The applicant does argue that given that the lens of the prior art is focusing the beam onto a sample the detector is located elsewhere, and as such the lens would need to be moved to focus on the detector (and thus require modification). However this argument is little more than a red herring as the office has never contended that the lens is focusing onto a detector on the prior art, only that if the lens were to focus onto a detector it would still possess the same structure as it does when focusing onto the sample. 
Applicant argues the rejection of claim 15 is improper because the interpretation of the term ‘non-overlapping’ is too broad. The examiner respectfully disagrees. Applicant argues that the office’s interpretation of ‘non-overlapping’ would render the language superfluous. The examiner is aware of no such legal standard where such an issue is evidence of incorrect claim interpretation, as it is often the case that applicants include superfluous claim language. In this instance the applicant is also incorrect in this point as the examiner’s interpretation does leave room for several notable structural differences for this term, such as the electrodes could be in contact with the pole pieces with an insulator disposed in between. The applicant argues that the examiner ignored limitations directed to field orientation in the claim, but this broadly amounts to arguing physics. All that is required for this claim limitation to be true is for one of the electrodes to be at a different potential than one of the pole pieces, which can clearly be seen as the case in any of the relevant figures. 
In response to applicant's arguments against the references individually in regards to claim 14, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the lens of Buijsse is used for a different function in its optical column than the proposed modification with Ken, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buijsse US 20050236568 A1.


Regarding Claim(s) 1, Buijsse teaches: An electromagnetic compound lens comprising: 
an electrostatic lens provided on an optical axis of the compound lens; (Buijsse 15, or fig. 3 elements 11/22)
and  5a magnetic lens provided on the optical axis, (Buijsse 10)
wherein the magnetic lens includes a permanent magnet surrounding the optical axis. (Buijsse 13,23, abstract)
	the permanent magnet having an annular shape, (Buijsse 13,23, abstract – magnets depicted as annular)
wherein the electromagnetic compound lens is configured to focus a secondary charged particle beam on a detector. (Buijsse figure 1 shows the lens focusing the particles and thus is configured to focus onto a detector. Focusing onto one surface is identical to focusing on another so a device capable of one is thus capable of the other. The selection of the surface being a detector amounts to only intended use and thus is not given patentable weight. Figure 3 shows an alternative embodiment of the electrostatic lenses.)
	The examiner notes: The citations for the elements are given as illustrative of one of many possible ways the reference may teach the claims. In later claims elements in the citation are assigned to more specific articulations as required by the claims. The applicant should understand that the notice of the rejection is based on all interpretations as understood by a person of ordinary skill in the art.

Regarding Claim(s) 2, Buijsse teaches: further comprising: a first magnetic pole piece and a second magnetic pole piece, (Buijsse 11,12,21,22)
the permanent magnet being 10between the first magnetic pole piece and the second magnetic pole piece along the optical axis, (Buijsse In all figures the permanent magnet is showed as disposed between the pole pieces.) 
wherein a gap is formed between the first magnetic pole piece and the second magnetic pole piece so that a magnetic field originally generated by the permanent magnet is directed to leak through the gap toward the optical axis. (Buijsse 17,27)
	the gap having an annular shape. (Buijsse figure 1 the gap between the magnets is depicted as annular.)

Regarding Claim(s) 3, Buijsse teaches: wherein the gap is formed on a radially inner side of the permanent magnet. (Buijsse Fig 1 the gap 17 is radially inner to magnet 13.)

Regarding Claim(s) 4, Buijsse teaches: wherein the gap is formed close to one end of the permanent magnet along the optical axis. (Buijsse Fig 1 the gap 17 is closer to magnet 13 than 23, and thus closer to one end of the permanent magnet structure of combined 13,23.)

Regarding Claim(s) 5, Buijsse teaches: wherein the first magnetic pole piece and the second magnetic pole piece directly contact the permanent magnet. (Buijsse Fig 1 pole pieces 11 and 12 contact magnet 13.)

Regarding Claim(s) 6, Buijsse teaches: wherein an inner diameter of the first magnetic pole piece is 25different from an inner diameter of the second magnetic pole piece. (Buijsse See annotated drawing.)

    PNG
    media_image1.png
    410
    605
    media_image1.png
    Greyscale


Regarding Claim(s) 7, Buijsse teaches: wherein the electrostatic lens comprises a first electrode and a second electrode, (Buijsse Fig 1 Electrodes are 15 and 25. Alternatively fig. 3 elements 11 and 22.)
wherein the first magnetic pole piece and the second magnetic pole piece are between the first electrode and the second electrode along the optical axis. (Buijsse Fig 1 Pole pieces 11,12 are between the extreme edges of electrodes 15 and 25 and thus are between the electrodes along the optical axis. Alternatively pole pieces may be considered as part of the electrodes 11 and 22 or as elements 12,21.)

Regarding Claim(s) 15, Buijsse teaches: A method to configure an electromagnetic compound lens with an optical axis, comprising: 
forming a magnetic lens with a permanent magnet; (Buijsse Fig 1 Permanent magnet 13.)
using two magnetic pole pieces to direct a magnetic field of the magnetic lens toward the optical axis: (Buijsse Fig 1 Pole pieces 11 and 12.)
and  30forming an electrostatic lens with two end electrodes surrounding the two magnetic pole pieces along the optical axis. (Buijsse Fig 1 Pole pieces 11,12 are between the extreme edges of electrodes 15 and 25 and thus are between the electrodes along the optical axis.)
	in a non-overlapping manner so as to form an electrostatic field in a direction from one of the two end electrodes to one of the two magnetic pole pieces along the optical axis. (Buijsse [0045] describes the required field orientation. The examiner interprets ‘non-overlapping manner’ to mean the ends of the electrodes do not come in overlapping contact with the magnets.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren US 20160268096 A1 in view of Buijsse US 20050236568 A1.

Regarding Claim(s) 14, Ren teaches: A charged particle optical system comprising: 
a beam separator provided on a first optical axis, the beam separator configured to separate a 15plurality of beamlets of a primary charged particle beam generated by a source from a plurality of secondary charged particle beams emitted from a sample in response to illuminations of the plurality of beamlets, (Ren fig 3a element 160, beamlets are produced from the electrons from source 101 impinging on 120.)
wherein the plurality of secondary charged particle beams travel along a second optical axis after passing through the beam separator; (Ren fig 3a element 150_1)
a secondary imaging system configured to focus the plurality of secondary charged particle beams onto a 20detector along the second optical axis, (Ren fig 3a element 150)
wherein the secondary imaging system includes an electromagnetic compound lens comprising: (Ren [0055], “Each of the foregoing lenses can be an… electromagnetic compound lens.”)
Ren does not adequately teach: an electrostatic lens provided on the second optical axis; 
and a magnetic lens provided on the second optical axis, 
wherein the magnetic lens includes an annular permanent magnet.
Buijsse teaches: an electrostatic lens provided on the second optical axis; (Buijsse 15)
and a magnetic lens provided on the second optical axis, (Buijsse 10)
wherein the magnetic lens includes an annular permanent magnet. (Buijsse 13,23, abstract)
It would have been obvious to one of ordinary skill in art to utilize the compound lens as taught in Buijsse for the projection lens as taught in Ren for the benefit of providing a compact detection column where beam parameters can be varied in a simple and fast manner. (Buijsse [0015]) Further Ren teaches that electromagnetic compound lenses are readily interchangeable for the projection lenses 150 in paragraph [0055], “Each of the foregoing lenses can be an electrostatic lens, a magnetic lens or an electromagnetic compound lens.”

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881